ADVISORY ACTION - Continuation

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant filed the instant reissue application 16/567,987 (“‘987 Reissue Application”) on 11 September 2019 for U.S. Application No. 15/079,240 (“‘240 Application"), filed 24 March 2016, now U.S. Patent No. 9,760,975 (“‘975 Patent”), issued 12 September 2017, which claims foreign priority to Korean Patent Application No. 10-2015-0172988, filed 07 December 2015 (“KPA ‘988”).
Thus, the Examiner concludes that for examination purposes the instant ‘987 Reissue Application claims a priority date of 07 December 2015.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘987 Reissue Application on 11 September 2019. The Examiner finds that the instant ‘987 Reissue Application included a preliminary amendment to the claims (“Sept 2019 Claim Amendment”), and the specification (“Sept 2019 Spec Amendment”). The Sept 2019 Claim Amendment includes an amendment amending original claims 1, 12 and 13.
1
On 17 September 2021, Applicant filed a Response and “Amendment” under 37 CFR 1.114. (“Sept 2021 Applicant Response”). The Sept 2021 Applicant Response contained: “Amendment to the Specification” (“Sept 2021 Spec Amendment”), “Remarks”, and “Amendments to the Claims” (“Sept 2021 Claim Amendment”) including: twice amended original claim 1; once amended original claims 2, 5, 12, 13, 15, 16 and 18; and original claims 3, 4, 6-11, 14, 17, 19 and 20.
The Office issued a most recent Final Office action on 22 October 2021 (“Oct 2021 Final Office Action”). In particular, the Oct 2021 Final Office Action provided rejections for claims 1-20 (“Rejected Claims”) under 35 U.S.C. 251; 35 U.S.C. 112(a) and (b); and 35 U.S.C. 103(a), respectively.2
On 24 December 2021, Applicant filed a Response to Final Office Action. (“Dec 2021 Applicant Response”)3. The Dec 2021 Applicant Response included Remarks, and a claim amendment (“Dec 2021 Claim Amendment”). The Dec 2021 Claim Amendment comprises: newly canceled original claim 12;  original claims 3, 8, 14, 17, 19 and 20; previously amended original claim 18; and twice amended original claims 1, 2, 4-7, 9-11, 134, 15, 165.

Proposed Dec 2021 Claim Amendment of Dec 2021 Applicant Response
After a final rejection:
(1)    An amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action;

(2)     An amendment presenting rejected claims in better form for consideration on appeal may be admitted; or

(3)     An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.

(See 37 CFR § 1.116(b)).

As set forth above, the proposed Dec 2021 Claim Amendment includes: canceling of original claim 12; previously amended original claim 18; and further amending of original claims 1, 2, 4-7, 9-11, 136, 15 and 167. As to (1), the amendment does more than simply cancel claims, and is not addressed merely to requirements of form previously set forth, therefore (1) does not apply. As to (2), as will be discussed, the amendment does not present the claims in better form for appeal, therefore (2) does not apply.
In this regard, the Examiner finds that the Dec 2021 Claim Amendment provides claim requirements not previously presented. Specifically, claim 1 now requires:
“the telescopic bar configured to move simultaneously with the display portion configured to move between the first state and the second state;” and

“a controller configured to send a control signal such that the display portion moves between the first state and the second state.”


“further comprising a controller configured to send a control signal,
wherein the controller is configured to send a control signal such that, when the display portion changes from the first state to the second state, a first speed at which the display portion is initially unwound from the roller and a second speed just before a set screen ratio or an input screen ratio is reached are different”

(Sept 2021 Claim Amendment at claim 2) with 
“[further comprising a]wherein the controller is configured to [send a control signal]detect a set screen ratio or an input screen ratio,
wherein the controller is configured to send [a]the control signal such that, when the display portion changes from the first state to the second state, a first speed at which the display portion is initially unwound from the roller and a second speed just before [a]the set screen ratio or the input screen ratio is reached are different, and,
the controller is configured to stop unwinding the display portion from the roller when the set screen ratio or the input screen ratio is reached”

(Dec 2021 Claim Amendment at claim 2; emphasis added for insertions/deletions). Claim 4 replaces 
“wherein the set screen ratio is a screen ratio just before the display device is powered off”

(Sept 2021 Claim Amendment at claim 4) with 
“wherein the set screen ratio is a screen ratio just before the display device is powered off and the input screen ratio is a screen ratio inputted by a user”

(Dec 2021 Claim Amendment at claim 4; emphasis added for insertions/deletions). Claim 5 replaces
“further comprising:
a controller configured to send a control signal; and
an indicator configured to be attached to one side of the housing,
wherein the controller is configured to send a control signal to enable the indicator to show the percentage of the set screen ratio or the input screen ratio with respect to a current screen ratio”

(Sept 2021 Claim Amendment at claim 5) with 

[a controller configured to send a control signal; and]
an indicator configured to be attached to one side of the housing,
wherein the controller is configured to send a control signal to enable the indicator to show the percentage of the set screen ratio or the input screen ratio with respect to a current screen ratio”

(Dec 2021 Claim Amendment at claim 5; emphasis added for insertions/deletions). Claim 9 replaces
“further comprising a controller configured to send a control signal,
wherein the controller is configured to send a control signal to move the display area within the display portion”

(Sept 2021 Claim Amendment at claim 9) with 
“[further comprising a controller configured to send a control signal,]
wherein the controller is configured to send a control signal to a timing controller to move the display area within the display portion”

(Dec 2021 Claim Amendment at claim 9; emphasis added for insertions/deletions). Claim 10 replaces
“wherein the controller is configured to send a control signal to move the display area to the upper part of the display portion”

(Sept 2021 Claim Amendment at claim 10) with 
“wherein the controller is configured to send [a]the control signal to the timing controller to move the display area to the upper part of the display portion”

(Dec 2021 Claim Amendment at claim 10; emphasis added for insertions/deletions). Claim 11 replaces
“wherein the controller is configured to send a control signal to move the display area to the lower part of the display portion”

(Sept 2021 Claim Amendment at claim 11) with 
“wherein the controller is configured to send [a]the control signal to the timing controller to move the display area to the lower part of the display portion”

(Dec 2021 Claim Amendment at claim 11; emphasis added for insertions/deletions).
As to (3), Applicant has provided no showing of good and sufficient reasons why the amendment is necessary and was not earlier presented. (See Dec 2021 Applicant Response at 5-14). It should also be noted, as shown above, that the submission does not further the prosecution of this proceeding, as it presents claims that have not before been considered, after the close of prosecution. Because of this, the submission does not simply resolve prior issues; rather, by presenting these different claims, the submission creates new issues that have not been considered in light of the prior art of record. Rather than advance prosecution, the submission would delay prosecution, as the Examiner would need to provide new consideration of the art of record to determine patentability of the new claims. As a result, the Examiner concludes that the Dec 2021 Claim Amendment would require further search and consideration, and as such are not proper for entry after final.

Accordingly, the proposed amendment is not entered. As such, this Advisory Action will set forth an identical rejection to the Oct 2021 Final Office Action. Therefore, claims 1-20 stand previously rejected, as set forth in the Oct 2021 Final Office Action, and the Examiner's Response to Arguments presented in the Oct 2021 Final Office Action, which is hereby incorporated by reference, is maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen J. Ralis whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



SJR
01/05/2022


    
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stood rejected under 35 U.S.C. 103(a), 112, first paragraph, and 251; and claims 4, 5, 9-11 and 18 stood rejected under 112, second paragraph.
        2 The Examiner notes that all of the Rejected Claims stood rejected under 35 U.S.C. §§ 251, 103(a), and 112, first and second paragraphs. 
        3 The Dec 2021 Applicant Response includes Remarks in the same paper as the Dec 2021 Claim Amendment. The Examiner finds that these should be separate submissions. See MPEP § 1453; 37 CFR § 1.173 Each section of an amendment document (e.g., amendment to the claims, amendment to the specification, replacement drawings, and remarks) must begin on a separate sheet. (See MPEP § 1453.D.V; 37 CFR § 1.173(b)(2),(c)).
        4 The Examiner finds that the amendment to claim places the claim back into its original form. Applicant should label any claim amended back to its original form as “original,” not amended.
        5 Id.
        6 Id.
        7 Id.